Citation Nr: 1202656	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, L4-L5, L5-S1, lumbar spine, prior to September 14, 2005.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, L4-L5, L5-S1, lumbar spine, from September 14, 2005 to November 30, 2010.

3.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease, L4-L5, L5-S1, lumbar spine (low back disability), from December 1, 2010. 

4.  Entitlement to a total rating for compensation purposes based on individual unemployabilty due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active military service from November 2001 to May 2003.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted the Veteran service connection for a low back disability with a 10 percent rating, effective May 7, 2003.  In an October 2005 supplemental statement of the case (SSOC) the RO increased the Veteran's rating for a low back disability to 20 percent, effective September 14, 2005.  In an October 2011 decision review officer (DRO) decision, the RO increased the Veteran's rating for her low back disability to 40 percent disabling, effective December 1, 2010.  

The RO in Phoenix, Arizona, currently retains jurisdiction of the Veteran's claim. 

In July 2009 and August 2010, the Board remanded the Veteran's current claims for additional development.  In its August 2010 remand, the Board also remanded a claim of entitlement to service connection for a neurologic disability, to include lumbar radiculopathy, as secondary to the Veteran's low back disability.  The October 2011 DRO decision granted the Veteran service connection for radiculopathy of the right and left lower extremities, with a 20 percent evaluation for the left lower extremity and a 10 percent evaluation for the right lower extremity.  Because the Veteran was granted the full benefits she sought, and has not disagreed with the assigned evaluations or effective dates for her right and left lower extremity radiculopathy disabilities, those claims are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployabilty is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Veteran's most recent VA examination assessing the severity of her low back disability and other evidence of record suggests that she is not working and that her service connected low back disability causes occupational problems.  Thus, a claim for a TDIU is raised by the evidence of record and it is currently before the Board.  See Id.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 14, 2005, the Veteran's low back disability was manifested by a thoracolumbar range of motion measuring 85 degrees of forward flexion and a combined range of motion of 220 degrees at its most limited; no findings of favorable or unfavorable ankylosis of any part of the spine; no incapacitating episodes requiring bed rest; no findings indicating moderate recurrent attacks with intermittent relief; no findings indicating lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position; and a lack of moderate limitation of motion of the lumbar spine.

2.  From September 14, 2005 through November 30, 2010, the Veteran's low back disability was manifested by a thoracolumbar range of motion measuring 45 degrees of forward flexion at its most limited; no findings of favorable or unfavorable ankylosis of any part of the spine; no incapacitating episodes requiring bed rest; no findings indicating severe recurrent attacks with intermittent relief; no findings indicating severe listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion, or abnormal mobility on forced motion; and a lack of severe limitation of motion of the lumbar spine.

3.  From December 1, 2010, the Veteran's low back disability is not manifested by any findings of favorable or unfavorable ankylosis of any part of the spine; no incapacitating episodes requiring bed rest, and; no findings indicating pronounced intervertebral disc syndrome.  
CONCLUSIONS OF LAW

1.  Prior to September 14, 2005, the criteria for an evaluation in excess of 10 percent for degenerative disc disease, L4-L5, L5-S1, lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2011); 38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (in effect prior to September 26, 2003). 

2.  From September 14, 2005 to November 30, 2010, the criteria for an evaluation in excess of 20 percent for degenerative disc disease, L4-L5, L5-S1, lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2011); 38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (in effect prior to September 26, 2003). 

3.  From December 1, 2010, the criteria for an evaluation in excess of 40 percent for degenerative disc disease, L4-L5, L5-S1, lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2011); 38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (in effect prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  March 2003, August 2009, and November 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran claims were re-adjudicated in an October 2011 supplemental statement of the case (SSOC). 
The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  38 C.F.R. § 3.159 (c) (2).  The RO has obtained all available records from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's low back disability; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 8 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The RO originally granted service connection for a low back disability in April 2003, assigning a 10 percent rating under 38 C.F.R. § 4.71a, DC 5295, effective May 7, 2003.  An October 2005 SSOC increased the Veteran's rating for a low back disability to 20 percent disabling under 38 C.F.R. § 4.71a, DC 5242, effective September 14, 2005.  An October 2011 DRO decision increased the Veteran's rating for her low back disability to 40 percent disabling  under 38 C.F.R. § 4.71a, DC 5242, , effective December 1, 2010.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 
During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40 , 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

During the pendency of the Veteran's appeal, VA promulgated new regulations concerning the evaluation of the disabilities of the spine based on range of motion and lumbosacral strain, effective September 26, 2003.  See 68 Fed. Reg. 51,454  (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The September 2003 amendments renumbered the diagnostic codes and created a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.  On September 26, 2003, DC 5293 became DC 5243, however, the substance of it remained substantially the same. 

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must be based on consideration of all evidence and material of record, rather than merely evidence which pre-dates or post-dates a pertinent change to VA's rating schedule. VAOPGCPREC 3-2000. 

The Veteran's back disability was rated under DC 5295 until September 14, 2005, but the Board will consider all of the potentially applicable "old" rating criteria. 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5292, which pertained to limitation of motion of the lumbar spine, a 40 percent evaluation is warranted for severe limitation of motion.  A 20 percent rating is assigned for moderate limitation of motion.  A slight limitation of motion warrants a 10 percent evaluation. 

Prior to September 23, 2002, under Diagnostic Code 5293, postoperative cured intervertebral disc syndrome warranted a 0 percent rating.  Mild intervertebral disc syndrome warranted a 10 percent rating.  Moderate, recurrent attacks warranted a 20 percent rating.  Severe, recurring attacks with intermittent relief warranted a 40 percent rating.  Pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, warranted a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002). 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5295 provided that a 10 percent evaluation is warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent evaluation is warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.  A 40 percent rating may be assigned when there is severe lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing with irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) (effective prior to September 26, 2003).  Diagnostic Code 5294, sacro-iliac injury and weakness, was rated under DC 5295.  Id. 

Currently, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Diagnostic Code 5242 is rated under the General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  To receive a rating higher than 40 percent for her low back disability, the competent evidence must show that there is favorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months, and a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating for IVDS is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a . 

Note (1) to Diagnostic Code 5242 provides that, for purposes of ratings under Diagnostic Code 5242, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a. 

Note 2 provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Rating in Excess of 10 percent prior to September 14, 2005

A private medical examination was conducted in February 2004 in conjunction with a claim of disability with the state of Arizona.  A physical examination revealed that the Veteran had a normal gait and could flex forward to 60 degrees, extend to 20 degrees, and laterally flex to 15 degrees bilaterally.  She laughed when describing her pain.  An assessment of chronic back pain was given; it was noted by the examiner that, given the Veteran's response to testing, query malingering.  

A VA examination was conducted in November 2004.  The examiner noted a review of the Veteran's claim file.  She reported she can only walk for 10 minutes at a time due to back pain.  The examiner noted that objectively on ambulation the Veteran had a slight limp on the left, her thoracic lumbar spine was tender to palpation, left great than right iliac spine region.  No muscle spasm, no complaints of pain on midline percussion, and her pelvis was level.  The range of motion of the thoracic lumbar spine was 85 degrees of flexion, extension to 15 degrees, side bending right and left was 25 degrees each, and rotation right and left was 35 degrees each.  Complaint of pain at terminal degrees, and no change with repeat flexion/extension.  An impression of lumbar spine with minimal degenerative joint disease (DDD) L4-S1 was given.  Functional impairment close to moderate.  No weakness or fatigability, and minimal incoordination/limp on the left.  

To receive a rating higher than 10 percent under the former criteria of DC 5292 for limitation of motion of the lumbar spine, medical evidence must show moderate limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a.  The November 2004 VA examination shows forward flexion of no worse than 85 degrees, extension to 15 degrees, side bending right and left to 25 degrees each, and rotation of 35 degrees right and left as limited by pain.  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.  

The February 2004 private medical examination notes that the Veteran was suspected of malingering and laughed when describing her back pain.  Given that, the November 2004 VA examination report is the more probative.  

Prior to September 14, 2005, the Veteran's lumbar spine had 85/90 degrees of flexion, 25/30 degrees of left and right lateral flexion, and more than the full 30 degrees of left and right lateral rotation.  Only her extension of 15 degrees was significantly limited from the normal 30 degrees.  Given that the Veteran's range of motion of her lumbar spine was nearly normal in all directions except extension, the Board is unable to reasonably characterize her low back disability as "moderate" as required for a higher rating under former Diagnostic Code 5292.

To receive a rating higher than 10 percent under the former criteria of DC 5293 for IVDS prior to September 14, 2005, medical evidence must show moderate, recurrent attacks.  The medical evidence of record nowhere indicates that the Veteran has moderate recurring attacks or attacks of any sort related to her back.  The Veteran did complain of back pain, however the Board is unable to reasonably characterize these complaints of pain as comparable to the moderate recurring attacks as discussed in DC 5293.  Therefore, the former DC 5293 is not for application prior to September 14, 2005. 

To receive a rating higher than 10 percent under the former criteria of DC 5294 or 5295 the medical evidence must show lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position, none of which is shown.  The medical evidence of record shows that the Veteran did not have a lumbosacral strain with muscle spasm on extreme forward bending and did not have loss of lateral spine motion, unilateral, in the standing position.  Indeed, the November 2004 VA examination report notes that the Veteran has no muscle spasm.  Therefore, the former DCs 5294 and 5295 are not for application prior to September 14, 2005. 

Thus, under the "old" criteria for rating the spine, an evaluation in excess of 10 percent is not warranted for any period of time prior to September 14, 2005. 

To receive the next higher 20 percent rating for a low back disability under the current criteria, DC 5242, prior to September 14, 2005, the evidence must show that the forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis; abnormal kyphosis, or; incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months, that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. 4.71a, DC 5242.  

The November 2004 VA examination report shows that the Veteran has forward flexion of the thoracolumbar spine limited by pain to 85 degrees, a combined range of motion of 220 degrees limited by pain, and does not indicate that she has muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  Nor does the medical evidence of record or the Veteran herself contend that prior to September 14, 2005, she was on bed rest prescribed by a physician for her low back disability.  Thus, prior to September 14, 2005, the evidence of record shows that the new criteria for a rating in excess of 10 percent for a low back disability are not met and a higher evaluation under 38 C.F.R. § 4.71a, DC 5242, is not warranted.




Rating in Excess of 20 percent from September 14, 2005 through November 30, 2010

A VA examination was conducted in September 2005.  The examiner noted a review of the Veteran's claim file.  The Veteran reported she last worked while she was in service in 2003.  She had had no back surgeries and used no brace, but reported she used a walker or wheelchair at home which she did not bring.  She reported shooting pains into her left leg and that her low back hurt daily.  She used Percocet and had no bed rest, but did report flare-ups.  

A physical examination of the thoracolumbar spine revealed that her gait was within normal limits, her paralumbar muscles were tender to palpation, no muscle spasm, and the Veteran complained of pain.  She had flexion of 45 degrees, extension of 15 degrees, side bending right and left to 15 degrees each, and rotation right and left to 25 degrees each.  Complained of pain at terminal degrees.  No change with repeated motion.  The examiner reported that he felt a palpable spasm in the left paralumbar muscles during range of motion testing.  The examiner noted that there was moderately severe functional impairment, but no incoordination or fatigability.  It was noted that she would probably have increased limitation of motion of the thoracolumbar spine with repetitive activity, but she really did not do any repetitive activity.  The examiner stated that he could not state a number of degrees without speculating.  A diagnosis of lumbar spine with minimal DDD L4-L5 and L5-S1 was given.  

To receive a rating higher than 20 percent under the former criteria of DC 5292 for limitation of motion of the lumbar spine from September 14, 2005 through November 30, 2010, medical evidence must show severe limitation of motion of the lumbar spine.  The September 2005 VA examination shows a range of forward flexion of no worse than 0 to 45 degrees, backward extension of 0 to 15 degrees, side bending right and left to 15 degrees each, and rotation right and left to 25 degrees each.  Thus, despite her limitations, because the Veteran retains significant range of motion in her spine, the Board is unable to reasonably characterize as "severe" the Veteran's limitation of motion of her lumbar spine as required for a higher rating under former Diagnostic Code 5292 from September 14, 2005 through November 30, 2010.  See 38 C.F.R. § 4.71a, Plate V.

To receive the next higher 40 percent rating under the former criteria of DC 5293 for IVDS, medical evidence must show severe, recurring attacks with intermittent relief.  From September 14, 2005 through November 30, 2010, there is no medical evidence of record indicating that the Veteran has severe recurring attacks or attacks of any sort related to her back.  The Veteran does complain of pain in her back, however the Board is unable to reasonably characterize these complaints of pain as comparable to the severe recurring attacks as discussed in DC 5293.  Therefore, the former DC 5293 is not for application. 

To receive the next higher 40 percent rating under the former criteria of DC 5294 or 5295 the medical evidence must show a severe lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing with irregularity of joint space, or some of the above with abnormal mobility on forced motion.  From September 14, 2005 through November 30, 2010, the medical evidence of record nowhere indicates that the Veteran has listing of the whole spine, a positive Goldwaite's sign, loss of lateral motion with osteoarthritic changes or narrowing of joint space, or abnormal mobility.  Therefore, the former DCs 5294 and 5295 are not for application. 

Thus, under the "old" criteria for rating the spine, an evaluation in excess of 20 percent is not warranted from September 14, 2005 through November 30, 2010. 

To receive a rating higher than 20 percent for a low back disability under the current criteria, the competent evidence must show that there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire thoracolumbar; or unfavorable ankylosis of the entire spine; or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. 4.71a, DC 5242.  

The September 2005 VA examination report notes forward flexion of the thoracolumbar spine limited to 45 degrees and that she would probably have increased limitation of motion of the thoracolumbar spine with repetitive activity, but she really does not do any repetitive activity.  The examiner stated that he could not state a number of degrees without speculating.  The report also notes that the Veteran was not prescribed bed rest by a physician due to her back disability.  The Board cannot substitute its medical judgment for that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board cannot use its own judgment to speculate as to whether repetitive activity would limit the Veteran's forward flexion of the thoracolumbar spine to 30 degrees or less at the time of the September 2005 VA examination.  

From September 14, 2005 through November 30, 2010, there is no medical of evidence of record indicating that the Veteran has forward flexion of the thoracolumbar spine of 30 degrees or less, any type of ankylosis, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 month.  Accordingly the evidence does not establish that a evaluation in excess of 20 percent under the current 38 C.F.R. § 4.71a, DC 5242, from September 14, 2005, through November 30, 2010, is warranted.

Rating in Excess of 40 percent from December 1, 2010

A VA examination was conducted in December 2010.  The examiner noted a review of the claim file.  The Veteran reported moderately severe pain and that she has two flare-ups of pain per month.  A physical examination of the low back revealed muscle spasm in the right paraspinal muscle.  It was tender on palpitation.  It did not cause any change in the contour of her spine.  Her posture was erect.  Her gait was mildly antalgic.  Her forward flexion was 0 to 30 degrees, and pain limited her range of motion to 25 degrees after three repetitions.  Extension was from 0 to 15 degrees, right and left lateral flexion was 0 to 15 degrees, right lateral rotation was 0 to 15 degrees, and left lateral rotation was 0 to 20 degrees, and these motions were accompanied by pain throughout.  An MRI was reviewed.  A diagnosis of moderately severe DDD of the lumbosacral spine having a moderately severe impact on the activities of daily living and occupational functioning was given.  

Under the former criteria of DCs 5292 and 5295 a maximum 40 percent rating was assignable for low back disabilities.  Thus, a rating in excess of 40 percent after December 1, 2010, cannot be assigned under these diagnostic codes.  38 C.F.R. § 4.71a.  

To receive the maximum 60 percent rating under the former criteria of DC 5293 for intervertebral disc syndrome, the medical evidence must show pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  The December 2010 VA examination showed that the Veteran's low back had muscle spasm, normal spinal contour, and that she had erect posture.  The examiner noted that her DDD of the lumbosacral spine was moderately severe.  

The Veteran is service connected for bilateral lower extremities radiculopathy associated with her low back disability and both disabilities are assigned compensable ratings.  The criteria for a 60 percent rating for IVDS under the former DC 5293 is based on neuropathy and other neurological findings.  Assigning multiple ratings for the Veteran's neurological manifestations of her low back disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  Given this, and that the December 1, 2010 VA examiner found that the Veteran's low back disability was only moderately severe, the Veteran's low back disability does not warrant a rating in excess of 40 percent under former Diagnostic Code 5293.  

To receive a rating higher than 40 percent for a low back disability under the current criteria, the medical evidence must show favorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire thoracolumbar; or unfavorable ankylosis of the entire spine; or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. 4.71a, DC 5242.  The December 2010 VA examination did not indicate that the Veteran had ankylosis of any part of her spine and shows that she retained flexion, extension, and right and left lateral flexion and rotation of her spine, albeit with limitations.  There is no other medical evidence of record indicating that the Veteran had ankylosis of her thoracolumbar spine or that she had been prescribed bed rest for it by a physician for at least 6 weeks in any 12 month period of time.  Thus, the competent evidence does not establish that a rating in excess of 40 degrees under 38 C.F.R. § 4.71a, DC 5242, is warranted from December 1, 2010. 

The ratings assigned for the Veteran's bilateral radiculopathy disabilities are not on appeal before the Board.   See 38 C.F.R. 4.71a DC 5242, Note (1). 

The disabling effects of pain have been considered in evaluating the Veteran's service-connected low back disability, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to her disability. 

The Veteran is competent to report symptoms, such as back pain, because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she is not competent to provide an opinion as to whether her back disability results in a certain degree of motion of her lumbar spine or whether her spine has ankylosis as she lacks medical training.  The detailed opinions provided by the VA medical professionals demonstrate that the criteria for higher ratings for her low back disability have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a. 

At no time during the pendency of this claim has the Veteran's low back disability met or nearly approximated the criteria for a rating in excess of 10 percent prior to September 14, 2005; in excess of 20 percent from September 14, 2005 through November 30, 2010; or in excess of 40 percent from December 1, 2010, and further staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased ratings for a low back disability are not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms such as low back pain and decreased range of motion of the low back that the Veteran describes, and the findings made by the various health professionals are the symptoms included in the criteria found in the rating schedule for low back disabilities.  The schedular criteria are not inadequate for rating this Veteran's disability.  As a result, the other two steps in the analysis of extra-schedular ratings need not be reached.  













ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, L4-L5, L5-S1, lumbar spine, prior to September 14, 2005, is denied.

Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, L4-L5, L5-S1, lumbar spine, from September 14, 2005 through November 30, 2010, is denied.

Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease, L4-L5, L5-S1, lumbar spine (low back disability), from December 1, 2010, is denied. 


REMAND

The evidence of record raises the issue of potential entitlement to TDIU.  The Veteran is currently service connected for a low back disability, rated as 40 percent disabling, left lower extremity radiculopathy, rated as 20 percent disabling, and right lower extremity radiculopathy, rated as 10 percent disabling.  Her combined disability rating is 60 percent.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  38 C.F.R. §3.340.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, under 38 C.F.R. § 4.16(a)(1) disabilities of one or both of the lower extremities are considered as one disability for purposes of establishing a disability of 60 percent.  Additionally, under 38 C.F.R. § 4.16(a)(2), disabilities resulting from a common etiology are considered one disability for purposes of 38 C.F.R. § 4.16(a).  

The Veteran contends that she cannot work.  The last VA examination of record assessing the Veteran's disability in December 2010 notes that her low back disability has a moderately severe impact on her occupational functioning.  Other evidence of record suggests that she is not currently working.  Because the medical evidence of record indicates that the Veteran may have occupational problems, which could be related to her service-connected disabilities, a VA medical examination must be provided to determine whether the Veteran cannot secure or follow a substantially gainful occupation as a result of all of her service-connected disabilities.  See 38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the impact of her service connected disabilities on her employability.  All necessary testing should be conducted.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, by themselves, render her unable to secure or follow a substantially gainful occupation. 

A complete rationale must be provided for all opinions.  The examiner is advised that advancing age, any impairment caused by conditions that are not service connected, including non service connected mental or personality problems, and prior unemployabilty status must be disregarded when determining whether a Veteran currently is unemployable.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be adjudicated.   If the claim is denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


